Citation Nr: 1205676	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970; his DD Form 214 (Report of Discharge) reflects awards indicative of participation in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded entitlement to service connection for PTSD and assigned an initial 10 percent rating, effective November 30, 2007.  The Veteran disagreed with the initial rating assigned.

A November 2008 decision review officer (DRO) rating decision increased the initial rating for PTSD to 30 percent, effective November 30, 2007.  Nonetheless, the issue of entitlement to an increased rating for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the RO/AMC.

In January 2008 the Veteran responded to a letter from the RO indicating that in addition to receiving psychiatric care for PTSD from the Northport VA medical center, he was receiving counseling from C. G. in Rocky Point, New York.  Also, during a February 2008 VA PTSD examination, the Veteran stated that he had attended weekly counseling sessions since late 2007 at the Long Island Vet Center.  The RO/AMC should attempt to obtain these treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, lay and medical evidence suggests that the Veteran's PTSD symptoms may have increased in severity during the appeal.  In January 2009 the Veteran submitted six lay statements in support of his claim, including from family, a coworker and an acquaintance, who described experiences with and observations of the Veteran.  Based on the lay and medical evidence indicating that the Veteran's PTSD symptoms may have increased since he was notified of the initial award of service connection for PTSD in May 2008, the Veteran should be afforded an additional VA PTSD examination to evaluate the current nature of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for PTSD since November 2007.  After securing any necessary release, the RO/AMC should request any records that are not duplicates of those contained in the claims file, including counseling records from C. G. in Rocky Point, New York and from the Long Island Vet Center dated since November 2007 to the present; and any mental health treatment records since June 2008 from the Northport VA medical center.  The RO/AMC should request the actual treatment or counseling records from each identified treatment provider, rather than treatment summaries.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA PTSD examination to determine the current nature and severity of his PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  The examiner should provide an opinion as to the level of occupational impairment resulting from the service-connected PTSD.  A complete rationale for all opinions expressed must be provided.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

